Fourth Court of Appeals
                                   San Antonio, Texas
                                        November 15, 2021

                                       No. 04-21-00421-CV

                IN THE INTEREST OF J.C., J.V.C., AND J.P.C. III, Children

                   From the 224th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2020PA00604
                           Honorable Susan D. Reed, Judge Presiding


                                          ORDER

       Appellant has filed a motion for a ten-day extension of time to file a brief. We grant the
motion and order appellant’s brief filed by November 29, 2021. This is an accelerated appeal of
an order in a suit for termination of the parent-child relationship that must be disposed of by this
court within 180 days of the date the notice of appeal was filed in the trial court. See TEX. R. JUD.
ADMIN. 6.2. Because of the time constraints governing the disposition of this appeal, further
requests for extensions of time will be disfavored.




                                                      _________________________________
                                                      Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 15th day of November, 2021.



                                                      ___________________________________
                                                      MICHAEL A. CRUZ, Clerk of Court